           Case 1:20-cv-03839-LLS Document 11 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN J. OTROMPKE,

                                 Plaintiff,

                     -against-

 THE FIRST DEPARTMENT COMMITTEE
 ON CHARACTER AND FITNESS; THE                                   20-CV-3839 (LLS)
 NEW YORK BOARD OF LAW
                                                                CIVIL JUDGMENT
 EXAMINERS; “JOHN DOE” PRESIDENT
 OR CHIEF EXECUTIVE OF THE NEW
 YORK BOARD OF LAW EXAMINERS;
 LETITIA JAMES; AND GEORGE
 ANTHONY ROYALL,

                                 Defendants.

         Pursuant to the order issued July 23, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed

because there is no “case” or “controversy” over which this Court has jurisdiction.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 23, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
